

	

		II

		109th CONGRESS

		1st Session

		S. 1784

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mrs. Clinton (for

			 herself and Mr. Obama) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to promote a

		  culture of safety within the health care system through the establishment of a

		  National Medical Error Disclosure and Compensation Program.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Medical Error Disclosure and Compensation Act or

			 the National MEDiC

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)In 1999, the

			 Institute of Medicine released a report entitled To Err is Human

			 that found medical errors to be the eighth leading cause of death in the United

			 States, with as many as 98,000 people dying each year as a result of medical

			 errors.

			(2)To reduce deaths

			 and injuries due to medical errors, the health care system must identify and

			 learn how to prevent such errors so that health care quality can be

			 improved.

			(3)The goals of the

			 liability system are to identify causes of medical error, remediate those

			 causes to prevent reoccurrence, and to compensate those injured by medical

			 negligence. Studies have shown, however, that only one medical malpractice

			 claim is filed for every 8 medical injuries, and the average duration of

			 malpractice claim resolution is between 4 and 8 years. Thus, the current health

			 care liability system has been found to be an inefficient and sometimes

			 ineffective mechanism for initiating or resolving claims of medical error,

			 medical negligence, or malpractice.

			(4)The current

			 liability system has also been shown to be a deterrent to the timely sharing of

			 information among health care professionals, as well as between health care

			 professionals and patients, which impedes efforts to improve patient safety and

			 quality of care.

			(5)Solutions to the

			 patient safety, litigation, and medical liability insurance problems have been

			 elusive. A middle ground solution that meets the basic needs of all

			 stakeholders including patients, health care providers, insurers, purchasers,

			 and attorneys is desperately needed.

			(6)Some hospital

			 systems and private medical liability insurance companies have adopted a policy

			 of robust disclosure of medical errors, apologies for such errors, and early

			 compensation for patient injury. For example, a Department of Veterans Affairs

			 hospital in Lexington, Kentucky, the University of Michigan Health System, and

			 the private insurer Copic Insurance Company in Colorado have adopted such

			 policies and have reported significantly decreased legal expenses and smaller

			 claim payouts. Overall, these policies have resulted in fewer numbers of

			 malpractice suits being filed, more patients being compensated for injuries,

			 greater patient trust and satisfaction, and significantly reduced

			 administrative and legal defense costs for providers, insurers, and hospitals

			 where such policies are in place.

			3.Amendment to the

			 public health service act

			(a)In

			 generalTitle IX of the

			 Public Health Service Act (42 U.S.C. 299 et seq.), as amended by the Patient

			 Safety and Quality Improvement Act of 2005 (Public Law 109–41), is

			 amended—

				(1)by redesignating

			 part D as part E;

				(2)by redesignating

			 sections 931 through 938 as sections 941 through 948, respectively;

				(3)in section 948(1)

			 (as so redesignated), by striking 931 and inserting

			 941; and

				(4)by inserting

			 after part C the following:

					

						DMedical Error

				Disclosure and Compensation

							931.DefinitionsIn this part:

								(1)DatabaseThe

				term Database means the National Patient Safety Database

				established under section 934.

								(2)Health care

				providerThe term health care provider means a

				person or entity licensed or otherwise authorized under State law to provide

				health care services, including—

									(A)a hospital,

				health plan, community clinic, nursing facility, comprehensive rehabilitation

				facility, home health agency, hospice program, renal dialysis facility,

				ambulatory surgical center, pharmacy, doctor's or health care practitioner's

				office, long-term care facility, behavior health residential treatment

				facility, clinical laboratory, or health center;

									(B)a doctor, nurse,

				physician assistant, nurse practitioner, clinical nurse specialist, certified

				nurse anesthetist, certified nurse midwife, psychologist, certified social

				worker, registered dietitian or nutrition professional, physical or

				occupational therapist, pharmacist, or other individual health care

				practitioner; and

									(C)any other health

				care professional specified in regulations promulgated by the Secretary.

									(3)Identifiable

				patient safety work productThe term identifiable patient

				safety work product means patient safety work product that—

									(A)is presented in a

				form and manner that allows the identification of any provider that is a

				subject of the work product, or any providers that participate in activities

				that are a subject of the work product;

									(B)constitutes

				individually identifiable health information as that term is defined in the

				regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996; or

									(C)is presented in a

				form and manner that allows the identification of an individual who reported

				information in the manner specified in section 922(e) or 935.

									(4)Medical

				errorThe term medical error means an unexpected

				occurrence involving death or serious physical or psychological injury, or the

				risk of such injury, including any process variation of which recurrence may

				carry significant chance of a serious adverse outcome.

								(5)Nonidentifiable

				patient safety work productThe term nonidentifiable

				patient safety work product has the meaning given such term in section

				921.

								(6)OfficeThe term Office means the

				Office of Patient Safety and Health Care Quality established under section 933,

				which shall be a certified patient safety organization as defined under part

				C.

								(7)Patient safety

				dataThe term patient safety data means information

				requested by the Director of the Office to be submitted by the patient safety

				officer of a Program participant as described in section 935(e).

								(8)Patient safety

				eventThe term patient safety event means an

				occurrence, incident, or process that either contributes to, or has the

				potential to contribute to, a patient injury or degrades the ability of health

				care providers to provide the appropriate standard of care.

								(9)Patient safety

				officerThe term patient safety officer means the

				individual designated by a Program participant as being responsible for

				ensuring that the conditions for participation in the Program are met.

								(10)Patient safety

				organizationThe term patient safety organization

				has the meaning given such term in section 921.

								(11)Patient safety

				work productThe term patient safety work product

				has the meaning given such term in section 921.

								(12)ProgramThe term Program means the

				National Medical Error Disclosure and Compensation (MEDiC) Program, established

				under section 935.

								(13)Program

				participantThe term Program participant means a

				participant that meets the requirements of section 935(b).

								(14)Root cause

				analysisThe term root

				cause analysis means an examination or investigation of an occurrence,

				event, or incident to determine if a preventable medical error took place or

				the standard of care was not followed and to identify the causal factors that

				led to such occurrence, event, or incident.

								932.Purpose and

				goalsIt is the purpose of

				this part to promote a culture of safety within hospitals, health systems,

				clinics, and other sites of health care, through the establishment of a

				National Medical Error Disclosure and Compensation (MEDiC) Program (referred to

				in this part as the Program). It shall be a goal of the Program

				to—

								(1)improve the

				quality of health care by encouraging open communication between patients and

				health care providers about medical errors and other patient safety

				events;

								(2)reduce rates of

				preventable medical errors;

								(3)ensure patients

				have access to fair compensation for medical injury due to medical error,

				negligence, or malpractice; and

								(4)reduce the cost

				of medical liability insurance for doctors, hospitals, health systems, and

				other health care providers.

								933.Office of

				Patient Safety and Health Care Quality

								(a)In

				generalThe Secretary shall establish within the Office of the

				Secretary, an Office of Patient Safety and Health Care Quality to collaborate

				with the Director of the Agency for Health Care Research and Quality to improve

				patient safety and reduce medical error across the health care system. The

				Office shall be headed by a Director to be appointed by the Secretary.

								(b)ActivitiesThe

				activities of the Office shall be deemed patient safety activities, as defined

				in section 921.

								(c)DutiesThe

				Director of the Office shall—

									(1)establish and

				administer the Program;

									(2)determine who is

				eligible for participation in the Program in accordance with section

				935;

									(3)develop a

				standardized application to be submitted by interested parties for entry into

				the Program;

									(4)oversee the

				application process for entry into the Program under section 935 and provide

				technical assistance to Program applicants and Program participants;

									(5)contract with an

				independent entity for the purpose of evaluating the Program at least once

				every two years, with the results of such evaluations being disseminated to

				Program participants, Congress, and the public;

									(6)establish and

				maintain, in consultation with patient safety organizations, health care

				quality organizations, health care providers, and the health information

				technology industry, a National Patient Safety Database as provided for in

				section 934 to receive nonidentifiable patient safety work product as described

				in the reporting requirements for Program participants under section

				935(c)(10);

									(7)determine and

				adopt a standardized patient safety taxonomy, necessary elements, common and

				consistent definitions, and standardized formats for the electronic reporting

				of patient safety data to the Database as described in section 934(e);

									(8)survey Federal,

				State, and local requirements for the reporting of patient safety data and work

				to streamline and reduce duplication of such requirements;

									(9)grant patient

				safety organizations, researchers, and other qualified individuals and

				institutions access to the Database as determined appropriate through the

				evaluation of completed applications submitted to the Office for such

				purpose;

									(10)analyze,

				directly or through a contract with a patient safety organization, all data

				entered into the Database and provide Program participants, Congress, and the

				public with medical error trend reports and other analyses as determined

				appropriate by the Director on a quarterly basis;

									(11)develop,

				directly or through a contract with a patient safety organization, safety and

				training recommendations for health care providers that focus on the reduction

				of medical errors, improved patient safety, and increased quality of care on at

				least a yearly basis;

									(12)maintain a

				publicly accessible Internet website to provide patients and health care

				providers with information concerning the Program and the Database;

									(13)conduct,

				directly or through a contract, the National MEDiC Accountability Study, as

				described in section 937, the Medical Liability Insurance Study, as described

				in section 938, and a study to reduce the incidence of lawsuits not related to

				medical error, as described in section 939; and

									(14)perform any

				other duties for the administration of the Program as determined necessary by

				the Secretary.

									(d)Authorization

				of appropriationsThere are authorized to be appropriated, such

				sums as may be necessary for each fiscal year to carry out the activities of

				the Office.

								934.National

				patient safety database

								(a)In

				generalThe Director of the

				Office shall, in accordance with section 933(c)(6), establish a National

				Patient Safety Database that shall—

									(1)adopt standardized patient safety taxonomy

				in consultation with the Joint Commission on Accreditation of the Healthcare

				Organizations and other entities with relevant expertise;

									(2)include necessary

				elements, common and consistent definitions, and a standardized electronic

				interface for the entry and processing of the data by Program participants, as

				developed by the Director in consultation with patient safety organizations,

				health care providers, and the health information technology industry;

									(3)allow for the

				comprehensive collection and analysis of the patient safety data required to be

				submitted by all Program participants as described in section 935(e);

				and

									(4)include patient

				safety data required to be submitted by Program participants as described in

				section 935(e) as nonidentifiable patient safety work product and privileged

				and confidential in accordance with section 922.

									(b)LimitationInformation

				submitted to the Database shall be confidential and protected from disclosure

				in accordance with the regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2

				note).

								(c)AccessAccess

				to the patient safety data contained within the Database shall only be provided

				through application to and approval by the Director.

								935.National

				Medical Error Disclosure and Compensation (MEDic) Program

								(a)EstablishmentThe

				Secretary, acting through the Director of the Office, shall establish a

				National Medical Error Disclosure and Compensation (MEDiC) Program to provide

				for the confidential disclosure of medical errors and patient safety events in

				order to improve patient safety and health care quality, reduce rates of

				preventable medical errors, ensure patient access to fair compensation for

				medical injury due to medical error, negligence, or malpractice, and reduce the

				cost of medical liability for doctors, hospitals, health systems, and other

				health care providers.

								(b)Eligible

				participantsTo be eligible to participate in the Program an

				entity shall—

									(1)(A)be a health care

				provider as defined in section 931(2)(A);

										(B)(i)provide, in whole or

				part, medical malpractice insurance for doctors and other designated health

				care providers, including—

												(I)mutual insurance companies;

												(II)privately held or publically

				traded liability insurance companies;

												(III)self-insured hospitals;

												(IV)captive insurance companies or

				providers covered by captive insurance companies; and

												(V)risk-retention groups and any other

				alternative malpractice insurance mechanisms; or

												(ii)in the case of a Program participant

				that is a medical liability insurer, provide to all, or a subset of, the

				insured of such insurer, an opportunity to participate in the Program;

				or

											(C)be any other entity determined to be

				eligible by the Director;

										(2)designate a

				patient safety officer to ensure that the conditions of participation described

				in subsection (c) are met;

									(3)submit a

				completed application to the Office at such time, in such manner, and

				containing such information as the Director may require; and

									(4)agree to comply

				with the conditions of participation under subsection (c).

									(c)Conditions of

				participationA Program participant shall, directly or

				indirectly—

									(1)submit a

				comprehensive plan, as part of the application for participation in the

				Program, to reduce the incidence of medical errors and improve patient

				safety;

									(2)submit cost

				analysis statements, in such manner as determined by the Director, for the 2

				fiscal years prior to the year of expected entry into the Program at the time

				of application and at the end of every year of participation in the Program,

				that outline all real and projected costs and savings related to the liability

				coverage and legal defense costs of doctors and other health care

				providers;

									(3)allocate an

				amount equal to not less than 50 percent of the projected annual savings for

				the first year of participation in the Program, not less than 40 percent of the

				actual savings reported for the second year, and not less than 30 percent of

				the actual savings reported for the third and each subsequent year of

				participation to—

										(A)in the case of a

				Program participant that is a medical liability insurer, the reduction of

				medical liability premiums for doctors or other designated health care

				providers as defined in section 931; or

										(B)in the case of a

				Program participant that is a health care provider as defined in section

				931(2)(A), activities that result in the reduction of medical errors or that

				otherwise improve patient safety;

										(4)require health

				care providers included in the Program by the Program participant and as

				outlined in the Program participant application, to submit to the patient

				safety officer a report of—

										(A)any incident or

				occurrence involving a patient that is thought to either be a medical error or

				patient safety event; and

										(B)any legal action

				related to the medical liability of a health care provider;

										(5)ensure that the

				reports filed under paragraph (4) are submitted to the Database in a

				standardized format as designated by the Director;

									(6)where

				appropriate, ensure that a root cause analysis of any report submitted to the

				patient safety officer as described in paragraph (4) is performed within 90

				days of the filing of a report under such paragraph;

									(7)ensure that if a

				patient was harmed or injured as the result of a medical error, or as a result

				of the relevant standard of care not being followed, an account of the incident

				or occurrence, as described in paragraph (4)(A) shall be disclosed to the

				patient not later than 5 business days after the completion of root cause

				analysis;

									(8)disclose

				information contained in any report submitted to the patient safety officer as

				described in paragraph (4)(A) upon the request of the patient with respect to

				whom the report has been filed;

									(9)offer, at the

				time of disclosure of an incident or occurrence in which it was determined that

				a patient was harmed or injured as a result of medical error or as a result of

				the relevant standard of care not being followed, to—

										(A)negotiate

				compensation with the patient involved in accordance with subsection

				(d);

										(B)provide, at the

				discretion of the health care provider involved, an apology or expression of

				remorse; and

										(C)share, where

				practicable, any efforts the health care provider will undertake to prevent

				reoccurrence; and

										(10)prepare and

				submit entries to the Database as required by the Director of the Office and in

				accordance with subsection (e).

									(d)Negotiations

									(1)TermsIf

				at the time of the disclosure of an incident or occurrence in which it was

				determined that a patient was harmed or injured as a result of medical error or

				as a result of the relevant standard of care not being followed, a patient

				elects to enter into an agreement for negotiations with a Program participant

				as provided for in subsection (c)(9), such negotiations shall, at a minimum,

				provide for the following:

										(A)The

				confidentiality of the proceedings.

										(B)An agreement that

				any apology or expression of remorse by a doctor or other designated health

				care provider at any time during the negotiations shall be kept confidential

				and shall not be used in any subsequent legal proceedings as an admission of

				guilt if such negotiations end without an offer of compensation that is

				acceptable to both parties.

										(C)Written

				notification of a patient's right to legal counsel, which shall include an

				affirmative declaration that no coercive or otherwise inappropriate action was

				taken to dissuade a patient from utilizing counsel for the negotiations.

										(2)Neutral third

				party mediatorBoth parties may agree to the use of a neutral

				third party mediator to facilitate the negotiation of the terms of the

				settlement.

									(3)Timeframe for

				negotiationsWith respect to negotiations under paragraph (1),

				the parties shall agree that if an agreement on the terms of compensation is

				not reached within 6 months from the date of the disclosure required under

				subsection (c)(7) to the patient—

										(A)the patient may

				proceed directly to the judicial system for a resolution of the issues

				involved; or

										(B)the parties may

				sign an extension of the agreement to provide an additional 3-month negotiation

				period.

										(4)PaymentUpon

				reaching an agreement under this subsection, the Program participant shall

				provide the negotiated compensation to the patient within an agreed upon

				timeframe.

									(5)FinalityUpon

				receipt of the final payment of the accepted settlement as negotiated under

				this subsection, the patient shall agree to the final settlement of the

				incident described in the report and findings of the root cause analysis under

				subsection (c)(7), and further litigation with respect to such matter shall be

				prohibited in Federal or State court.

									(e)Submission of

				patient safety data

									(1)In

				generalAll entries into the Database shall—

										(A)contain only

				non-identifiable patient safety work product;

										(B)be in a

				standardized electronic format to be determined by the Director; and

										(C)if related to a

				single occurrence or incident, be given a common identifier to link entries of

				related data.

										(2)Reporting

				requirementsThe patient safety officer of a Program participant

				shall be required to prepare and enter into the Database—

										(A)reports,

				containing only nonidentifiable patient safety work product, filed by a health

				care provider under subsection (c)(4) and a summary of the findings of the root

				cause analysis with respect to such report within 5 business days of the

				completion of the root cause analysis;

										(B)the terms of any

				agreement reached through negotiations under subsection (d);

										(C)any awards given

				by a Program participant to a patient as compensation for harm or injury

				whether obtained through negotiations under subsection (d) or by other

				means;

										(D)any disciplinary

				actions taken against a health care provider as a result of involvement in any

				incident or occurrence involving a patient that is thought to be a medical

				error or patient safety event, or legal action for which a report under

				subsection (c)(4) was filed; or

										(E)other data as

				determined appropriate by the Director.

										(3)Privilege and

				confidentialityThe provisions of section 922 shall apply to

				patient safety data submitted under this subsection.

									936.National MEDiC

				Grant Program

								(a)In

				generalThe Director of the Office shall award grants—

									(1)to Program

				participants, to enable such participants to—

										(A)develop and

				implement communication programs to help health care providers disclose medical

				errors and other patient safety events to patients; and

										(B)procure

				information technology products, including hardware, software, and support

				services, to facilitate the reporting, collection, and analysis of patient

				safety data as required under this part; and

										(2)to patient safety

				organizations and qualified institutions or individuals, to enable the—

										(A)tracking and

				analysis of local and regional patient safety trends; and

										(B)development and

				dissemination of training guidelines and other recommendations for doctors and

				other designated health care providers that focus on methods to reduce medical

				errors and improve patient safety and quality of care.

										(b)ApplicationTo

				be eligible to receive a grant under this section, a Program participant,

				patient safety organization, or qualified institution or individuals shall

				submit to the Director of the Office an application at such time, in such

				manner, and containing such information as the Director may require.

								(c)Authorization

				of appropriations

									(1)In

				generalThere are authorized to be appropriated, such sums as may

				be necessary to carry out this section.

									(2)ReservesThe

				Secretary shall reserve 20 percent of the funds appropriated under paragraph

				(1) to provide funding to Program participants if the Secretary determines that

				the total costs of the cases handled under the Program for the year exceed the

				total costs that would have been incurred if such cases had not been handled

				under the Program.

									937.The National

				MEDiC Accountability Study

								(a)In

				generalThe Director of the Office shall conduct, directly or

				through a contract with patient safety organizations or qualified individuals

				or institutions, an analysis of the patient safety data in the Database and

				other available data to determine performance and systems standards, tools, and

				best practices (including peer-review) for doctors and other health care

				providers necessary to prevent medical errors, improve patient safety, and

				increase accountability within the health care system. Such analysis shall also

				consider the value of increasing the transparency of the patient safety data to

				include the identity of health care providers and provide recommendations for

				improvements to the peer review process.

								(b)Report and

				recommendationsNot later than 2 years after the date of

				enactment of the National MEDiC

				Act, the Director of the Office shall submit to Congress and make

				available to States, State medical boards, and the public a report that

				describes the results of the study carried out under subsection (a) and

				contains recommendations for Congress based on the findings of the

				report.

								938.Medical

				liability insurance study

								(a)In

				generalThe Director of the Office shall conduct, directly or

				through contract with patient safety organizations or qualified individuals or

				institutions, an analysis of the medical liability insurance market that

				distinguishes between types of carriers to determine historic and current legal

				costs related to medical liability, factors leading to increased legal costs

				related to medical liability, and which, if any, State medical liability

				insurance reforms have led to stabilization or reduction in medical liability

				premiums.

								(b)Report and

				recommendationsNot later than 2 years after the date of

				enactment of the National MEDiC

				Act, the Director of the Office shall submit to Congress and make

				available to the States, State insurance regulators, and the public a report

				that describes the results of the study carried out under subsection (a) and

				contains recommendations for Congress based on the findings of the

				report.

								939.Study to

				reduce the incidence of lawsuits not related to medical error

								(a)In

				generalThe Director of the Office shall conduct, directly or

				through a contract with patient safety organizations or qualified individuals

				and institutions, an analysis of the patient safety data in the Database to

				examine cases that were not successfully negotiated through the Program, or of

				which the parties (including providers and patients) chose not to participate

				in the Program and to determine the reasons, trends, and impact on the Program

				participants and patients.

								(b)Report and

				recommendations

									(1)In

				generalNot later than 5 years after the date of enactment of the

				National MEDiC Act, the

				Director of the Office shall submit to Congress and make available to the

				States, and the public a report that describes the results of the study carried

				out under subsection (a) and contains recommendations for Congress based on the

				findings of the report.

									(2)Interim

				reportsThe Director of the Office shall submit periodic interim

				reports to Congress (and make such reports available to the States and the

				public) before the submission on the report under paragraph (1) that describes

				the progress and findings made in carrying out the study under subsection

				(a).

									940.Authorization

				of appropriationsThere are

				authorized to be appropriated, such sums as may be necessary to carry out this

				part.

							.

				(b)Conforming

			 amendmentSection 921(7)(A)(i)(II) is amended by inserting

			 , including activities under section 935(e) after patient

			 safety activities.

			

